Case 1:19-cv-01286-LAS Document8 Filed 10/16/19 Page 1of1

In the Guited States Court of Federal Clanns

No. 19-1286
Filed: October 16, 2019

 

 

)
LEVI MCRAE LUGINBYHL, )
)
Plaintiff, )
)
v. )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER

On September 6, 2019, the Court issued an order denying plaintiff's Motion for Leave to
Proceed in forma pauperis and ordering plaintiff to pay the $400 filing fee within thirty days or
plaintiffs Complaint would be dismissed for failure to prosecute. Plaintiff has not paid the filing
fee. Accordingly, pursuant to Rule 41(b) of the Rules of the Court of Federal Claims, plaintiff's
Complaint is hereby DISMISSED without prejudice for failure to pay the filing fee.

The Court further reminds plaintiff that plaintiff is three-strikes barred under 28 U.S.C. §
1915(g) for filing claims that are frivolous, malicious, or that fail to state a claim upon which
relief can be granted. As such, the Court has no choice but to deny any future motions for leave
to proceed in forma pauperis. The Clerk’s Office is directed to enter judgment consistent with

this Order.

Loren A. Smith
Senior Judge

IT IS SO ORDERED.
